Proceeding under article 78 of the Civil Practice Act (transferred to the Appellate Division of the Supreme Court in the fourth judicial department by an order of the Supreme Court at Special Term, entered in Erie County) to review a determination of the Board of Trustees of the Village of Depew dismissing petitioner from the position of chief of police.
Memorandum by the Court. We construe section 188-f of the Village Law as relating to knowledge communicated to the Village Board in its corporate capacity and as not including knowledge of individual members not communicated to the board as such. It appears that John Domino, in his capacity as “ Taxpayer and Trustee ” of the Village of Depew, made written charges against the petitioner, chief of police, dated September 1, 1954. The village trustees at a meeting on September 7, 1954, directed that a copy of such charges be sent to the petitioner. It now appears from the testimony of the village clerk that he keeps all records of communications to the Village Board and that no charges or complaints against the petitioner have been made to the board other than the charges in question filed by Mr. Domino. We conclude that the evidence is sufficient to support the finding that the charges were brought not more than 60 days after the facts upon which such charges were based became known to the Board of Trustees, within the purview of section 188-f of the Village Law.